DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program per se. The claim also has mixed statutory categories because it is a program that executes a method for an apparatus. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “the performance of a method” is unclear what the applicant is referring to as the limitation has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, and as far as it is definite 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hank et al. (Pub. No. US 2019/0330091).
Regarding claim 1, Hank et al. disclose a drinking water supply system (Figs. 1-6) comprising: a drinking water piping system (Fig. 1), a plurality of drinking water tapping points (at 28, Fig. 1) connected to the drinking water piping system (Fig. 1), a central control device (150), and a plurality of sensors (paragraph 104) which are configured to determine measurement values (paragraphs 104-106) for one or different properties of the water carried in the drinking water supply system at different points in the drinking water supply system (Fig. 1), wherein the central control device (150) is configured to receive and evaluate the measurement values determined by the sensors (paragraph 127), one or a plurality of the sensors (paragraph 104) are configured to determine measurement values for the drinking water quality (paragraphs 104-106) of the water carried in the drinking water supply system, and the control device (150) is configured to monitor the measurement values received from the sensors to determine whether they exceed or fall below a limit value (paragraph 127) and, if the limit value is exceeded or a measurement value falls below the limit value, a corresponding warning notification (paragraph 127) is output via a user interface, wherein the limit value is determined as a function of measurement values (paragraphs 104-106) determined at a central feed point (POE, paragraph 132) of the local water supplied.
Regarding claim 2, Hank et al. disclose the drinking water supply system (Figs. 1-6) wherein one or a plurality of the sensors (paragraph 104) are configured to determine measurement values for the pH value (paragraph 106), for the water hardness, for the conductivity and/or for the presence or the concentration of certain contents such as for example suspended solids, viruses or micro-organisms (paragraphs 104-106).
Regarding claim 3, Hank et al. disclose the drinking water supply system (Figs. 1-6) wherein one or a plurality of the sensors (paragraph 104) are configured to determine measurement values (paragraphs 104-106) for the oxygen concentration and/or for the concentration of free chlorine (paragraph 111).
Regarding claim 5, Hank et al. disclose the drinking water supply system (Figs. 1-6) comprising a plurality of decentralised control elements which are configured to influence one or a plurality of properties of the water carried in the drinking water supply system at different points in the drinking water supply system, wherein the central control device is configured to actuate the control elements to influence the one or plurality of properties of the water carried in the drinking water supply system.
Regarding claim 6, Hank et al. disclose the drinking water supply system (Figs. 1-6) wherein one or a plurality of the decentralised control elements (paragraph 84) are configured to influence the drinking water quality of the water carried in the drinking water supply system (Fig. 1), and the central control device (150) is configured to actuate the one or plurality of the decentralised control elements (paragraph 84) to influence the drinking water quality of the water carried in the drinking water supply system (Fig. 1).
Regarding claim 7, Hank et al. disclose the drinking water supply system (Figs. 1-6) wherein in that one or a plurality of the decentralised control elements (paragraph 84) is configured to influence the pH value, the water hardness, the conductivity and/or the presence or the concentration of certain contents such as for example suspended solids, viruses or micro-organisms of the water carried in the drinking water supply system (paragraphs 104-106), and the central control device (150) is configured to actuate the one or plurality of the decentralised control elements (paragraph 84) to influence the pH value, the water hardness, the conductivity and/or the presence or the concentration of certain contents such as for example suspended solids, viruses or micro-organisms of the water carried in the drinking water supply system (paragraphs 104-106).
Regarding claim 8, Hank et al. disclose the drinking water supply system (Figs. 1-6) wherein in that one or a plurality of the decentralised control elements (paragraph 84) are configured to influence the oxygen concentration and/or the concentration of free chlorine of the water carried in the drinking water supply system (paragraphs 104-106), and the central control device (150) is configured to actuate the one or plurality of the decentralised control elements (paragraph 84) to influence the oxygen concentration and/or the concentration of free chlorine of the water carried in the drinking water supply system (paragraph 111).
Regarding claim 9, Hank et al. disclose the drinking water supply system (Figs. 1-6) wherein the central control device (150) is configured to control the control elements (paragraph 84) as a function of the received measurement values.
Regarding claim 10, Hank et al. disclose the drinking water supply system (Figs. 1-6) wherein the control device (150) is configured to initiate control of the drinking water supply system (paragraph 84).
Regarding claim 11, Hank et al. disclose a method for controlling a drinking water supply system (Figs. 1-6), comprising the following steps: receiving measurement values (paragraphs 104-106) for one or different properties of the water carried in the drinking water supply system, and controlling the drinking water supply system as a function of the received measurement values (paragraph 127), wherein the measurement values received from the sensors (paragraphs 104-106) are monitored to determine whether they exceed or fall below a respective predefined limit value and, if the limit value is exceeded or a measurement value falls below said limit value, a corresponding piece of user information is output via a user interface (paragraph 127), wherein the limit value is determined as a function of measurement values (paragraphs 104-106) determined at the central feed point of the local water supplied.
Regarding claim 12, Hank et al. disclose the method wherein measurement values (paragraphs 104-106) are determined for the drinking water quality of the water carried in the drinking water supply system, in particular for the pH value, for the water hardness, for the conductivity and/or for the presence or the concentration of certain contents such as for example suspended solids, viruses or micro-organisms, in particular bacteria (paragraphs 104-106).
Regarding claim 13, Hank et al. disclose the method wherein measurement values are measured for the oxygen concentration and/or for the concentration of free chlorine (paragraphs 104-106).
Regarding claim 15, Hank et al. disclose a computer program (paragraph 84) comprising commands the execution of which on at least one processor of a control device (150) of a drinking water supply system, initiates the performance of a method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753